DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “end stop shoulder” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 fifth from last line recites “the conductor bars,” which should be “the conductors”. 
Appropriate correction is required.

Allowable Subject Matter
Claims 7-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 7, the specific limitation of “wherein a ring disk (12) lying axially closest to the magnetic main body (4) has a narrowest through-hole for the conductor bars (5), and a further ring disk (13) adjoins the ring disk (12) in the axial direction, said further ring disk (13) having cutouts (10); and 
establishing electrical contact between the conductors and end rings (12, 13) by an additive manufacturing process, the additive manufacturing process being a cold spray process (11) in which conductive material is introduced     substantially axially into the cutout (10), as a result of which the conductors (5) are contacted with the end rings (12, 13).

    PNG
    media_image1.png
    229
    199
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    152
    223
    media_image2.png
    Greyscale

	Narayanan et al. (US 2006/0066157) discloses a squirrel cage, conductors (48) a securing ring (92), an end member (46) with cutout (70), but fails to disclose the securing ring being axially closest to the rotor core, and using cold spray to attach the end rings to the conductors.
	Thumm et al. (US 2019/0149027) discloses a squirrel cage, conductors (4), cage rings (6), but fails to disclose the outer cage ring having a cutout and a cold spray to attach the cage rings to the conductors.
	Chen et al. (US 2020/0336056) discloses a squirrel cage, copper bars (130), intermediary end rings (120, 125), end rings (105, 110), but fails to teach the intermediary end rings having a narrowest conductor opening and the end rings having a cutout to cold spray process to attach the end rings to the conductors.
Claims 8-12 are allowable for depending upon claim 7.

Conclusion
This application is in condition for allowance except for the following formal matters: 
See drawings and claim objection above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINKI CHANG/Examiner, Art Unit 2834      

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834